 Case 3:19-cr-30071-NJR Document 53 Filed 05/19/21 Page 1 of 5 Page ID #400




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 UNITED STATES OF AMERICA,

            Plaintiff,

 v.                                            Case No. 3:19-CR-30071-NJR

 MAKYRA JONES,

            Defendant.

                         MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

      Pending before the Court is a Motion for Compassionate Release under the First

Step Act filed pro se by Defendant Makyra Jones. (Doc. 48). Jones asks the Court to reduce

her sentence to time-served, pursuant to 18 U.S.C. § 3582(c)(1)(A), due to the COVID-19

pandemic and her health conditions. For the reasons set forth below, the Court denies the

motion.

                                     BACKGROUND

      On February 13, 2020, Makyra Jones was sentenced to 105 months in prison for

three counts of Interference with Commerce by Robbery. (Doc. 46). In 2019, Jones robbed

three separate businesses days apart, stealing approximately $525. During each robbery,

she either showed a gun or inferred she was armed. (Doc. 39 at p. 1-3). Jones pleaded

guilty to all three counts pursuant to a written plea agreement on October 28, 2019.

(Docs. 36, 37). That agreement contained the following provisions:

       5.   Defendant is aware that Title 18, Title 28, and other provisions of the
      United States Code afford every defendant limited rights to contest a
      conviction and/or sentence through appeal or collateral attack. However,


                                       Page 1 of 5
 Case 3:19-cr-30071-NJR Document 53 Filed 05/19/21 Page 2 of 5 Page ID #401




         in exchange for the recommendations and concessions made by the United
         States in this Plea Agreement, Defendant knowingly and voluntarily
         waives the right to seek modification of, or contest any aspect of, the
         conviction or sentence in any type of proceeding, including the manner in
         which the sentence was determined or imposed, that could be contested
         under Title 18 or Title 28, or under any other provision of federal law.
         Defendant’s waiver of the right to appeal or bring collateral attacks includes
         contesting: 1) the constitutionality of the statute(s) to which Defendant is
         pleading guilty or under which Defendant is sentenced; and 2) that the
         conduct to which Defendant has admitted does not fall within the scope of
         such statute(s).

         6.    Exceptions to the waiver of the right to appeal or bring a collateral
         attack:
               a.    If the sentence imposed is in excess of the Sentencing
                     Guidelines as determined by the Court (or any applicable
                     statutory minimum, whichever is greater), Defendant
                     reserves the right to appeal the substantive reasonableness of
                     the term of imprisonment. Defendant acknowledges that in
                     the event such an appeal is taken, the United States reserves
                     the right to fully and completely defend the sentence
                     imposed, including any and all factual and legal findings
                     supporting the sentence, even if the sentence imposed is more
                     severe than that recommended by the United States.

                b.     The defendant’s waiver of the right to appeal or bring a
                       collateral attack does not apply to a claim that Defendant
                       received ineffective assistance of counsel.

         The United States reserves the right to oppose any such claim for relief. The
         parties agree that the Defendant is waiving all appeal and collateral attack
         rights, except those specified in this paragraph of the Plea Agreement.

(Doc. 37 at pp. 9-10).

         In September 2020, Jones tested positive for COVID-19 and has since recovered

with lingering health effects including some shortness of breath, fatigue, loss of smell,

and muscle cramps. (Doc. 48, pp. 1-4). She seeks compassionate release based on the

COVID-19 pandemic, the fact that she contracted the virus, and the fact that she is obese.

(Id.).

                                          Page 2 of 5
 Case 3:19-cr-30071-NJR Document 53 Filed 05/19/21 Page 3 of 5 Page ID #402




       In response, the Government argues Jones has only served a little over a year of

her sentence, that she has waived her right to compassionate release, and there are no

extraordinary or compelling reasons for release. (Doc. 52 at pp. 14-17). The Government

also argues that, if released, Jones could pose a threat to public safety due to her criminal

history and her accumulated disciplinary infractions while in prison. (Id. at pp. 17-18).

                               THE FIRST STEP ACT OF 2018

       Prior to the passage of the First Step Act, a defendant seeking compassionate

release first had to request it from the Director of the Bureau of Prison. 18 U.S.C.

§ 3582(c)(1)(A) (2018). The First Step Act of 2018 modified that provision to allow

incarcerated defendants to seek compassionate release from a court on their own motion

after exhausting administrative rights to appeal a failure of the BOP to bring a motion on

their behalf or the lapse of 30 days from the receipt of such a request by the warden of

the defendant’s facility, whichever is earlier. The parties do not dispute that Jones

exhausted her administrative remedies before moving for compassionate release.

       Once a motion is filed, the Court may reduce a term of imprisonment after

considering the factors set forth in § 3553(a) to the extent they are applicable, upon a

finding that “extraordinary and compelling reasons warrant such a reduction . . . and that

such a reduction is consistent with applicable policy statements issued by the Sentencing

Commission.” § 3582(c)(1)(A)(i).

       The applicable policy statement can be found at U.S.S.G. § 1B1.13. While the policy

statement essentially restates § 3582(c)(1)(A), the Application Notes to the policy

statement set forth specific circumstances under which extraordinary and compelling


                                        Page 3 of 5
 Case 3:19-cr-30071-NJR Document 53 Filed 05/19/21 Page 4 of 5 Page ID #403




reasons exist for reducing a sentence: (A) the medical condition of the defendant; (B) the

age of the defendant (over 70), and (C) family circumstances. U.S.S.G. 1B1.13. A fourth

category, “(D) Other Reasons,” states: “As determined by the Director of the Bureau of

Prisons, there exists in the defendant’s case an extraordinary and compelling reason other

than, or in combination with, the reasons described in subdivisions (A) through (C).” Id.

Additionally, the policy statement requires the defendant not be “a danger to the safety

of any other person or to the community” pursuant to 18 U.S.C. § 3142(g).

                                        DISCUSSION

       The parties make a number of arguments for and against compassionate release,

but the Court need only focus on one: Jones’s waiver in her plea agreement. As part of

her plea agreement, Jones agreed to forego the right to seek modification of her sentence

in any type of proceeding that could be contested under Title 18, Title 28, or any other

provision of federal law.

       The Seventh Circuit Court of Appeals recently addressed the enforceability of an

appellate waiver in a plea agreement as it pertains to motions for compassionate release.

United States v. Bridgewater, 995 F.3d 591 (7th Cir. 2021). In Bridgewater, the Court held that

a waiver containing the same language at issue here expressly and unambiguously

extended to any attempt to seek compassionate release. Id. The defendant had waived the

right to seek modification of any aspect of his sentence, and compassionate release under

18 U.S.C. § 3582(C)(1)(A) is “clearly a form of sentence modification.” Id. Furthermore,

the defendant waived his right to seek modification of his sentence in 2019, after the First

Step gave inmates the right to seek modification without the support of the Bureau of


                                         Page 4 of 5
 Case 3:19-cr-30071-NJR Document 53 Filed 05/19/21 Page 5 of 5 Page ID #404




Prisons. Id. “In other words, this type of modification proceeding was known and

available when Bridgewater agreed not to use it.” Id. The Court additionally found that

the COVID-19 pandemic does not render a defendant’s earlier waiver unknowing or

involuntary. Id. “At worst, [the defendant] did not fully appreciate that he might wish to

change his mind later. . . . Yet, such is the risk with plea-bargaining and waiver.” Id.

(quoting United States v. Alcala, 678 F.3d 574, 580 (7th Cir. 2012)).

       The Bridgewater decision effectively forecloses Jones’s attempt to seek

compassionate release. The language of her plea agreement clearly extends to any

attempt to “modify” her sentence in any type of proceeding. Moreover, she signed her

plea agreement in October 2019, well after the First Step Act was enacted. Thus, the ability

to modify her sentence through a compassionate release motion was known and available

to Jones when she waived it, and the COVID-19 pandemic does not render that waiver

unknowing or involuntary.

       Because Jones waived the right to seek modification of her sentence through a

compassionate release motion under the express terms of her plea agreement, her pro se

Motion for Compassionate Release under 18 U.S.C. § 3582(c)(1)(A) (Doc. 48) is DENIED.

       IT IS SO ORDERED.

       DATED: May 19, 2021

                                                   _____________________________
                                                   NANCY J. ROSENSTENGEL
                                                   Chief U.S. District Judge




                                         Page 5 of 5
